19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 1 of
                                        21


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  IN RE                                           §    CHAPTER 7
                                                  §
  LEGENDARY FIELD EXHIBITIONS,                    §    CASE NO. 19-50900-CAG
  LLC.                                            §
                                                  §
  AAF PLAYERS, LLC;                               §    CASE NO. 19-50902-CAG
                                                  §
  AAF PROPERTIES, LLC;                            §    CASE NO. 19-50903-CAG
                                                  §
  EBERSOL SPORTS MEDIA GROUP,                     §    CASE NO. 19-50904-CAG
  INC.;                                           §
                                                  §
  LFE 2, LLC;                                     §    CASE NO. 19-50905-CAG
                                                  §
  WE ARE REALTIME, LLC                            §    CASE NO. 19-50906-CAG
                                                  §
        DEBTORS                                   §
                                                       (SUBSTANTIVE CONSOLIDATION
                                                       OF ALL 6 CASES, INTO ONE CASE,
                                                       LEGENDARY FIELD EXHIBITIONS,
                                                       LLC, CASE NO. 19-50900-CAG)
                                                       JOINTLY ADMINISTERED UNDER
                                                       CASE NO. 19-50900-CAG)


                      TRUSTEE’S APPLICATION TO EMPLOY
           REID, COLLINS & TSAI, LLP AS SPECIAL LITIGATION COUNSEL

          THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
          YOUR INTERESTS. IF NO TIMELY RESPONSE IS FILED WITHIN
          TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE, THE RELIEF
          REQUESTED HEREIN MAY BE GRANTED WITHOUT A HEARING
          BEING HELD. A TIMELY FILED RESPONSE IS NECESSARY FOR A
          HEARING TO BE HELD.

  TO THE HONORABLE H. CRAIG A. GARGOTTA, U. S. BANKRUPTCY JUDGE:

          Randolph N. Osherow, Trustee, the duly appointed chapter 7 trustee in the above-

  referenced case (“Applicant” or “Trustee”), and files this Application of Trustee to Employ Reid

  Collins & Tsai LLP (“RCT”), as Special Litigation Counsel (the “Application”). In support of the



                                                -1-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 2 of
                                        21


  Application, the Trustee relies upon the Declaration of R. Adam Swick (the “Swick Declaration”)

  attached hereto as Exhibit A, and respectfully states as follows:

                                      JURISDICTION AND VENUE

          1.       This Court has jurisdiction to consider this Application pursuant to 28 U.S.C.

  §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b).

          2.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              BACKGROUND

          3.       Legendary Field Exhibitions, LLC, Ebersol Sports Media Group, Inc. and four

  affiliates (collectively, the “Debtors”) filed their petitions for voluntary relief under Bankruptcy

  Code Chapter 7 on April 19, 2019 (collectively, the “Bankruptcy Cases”).1

          4.       Randolph N. Osherow was appointed as Chapter 7 Trustee thereafter and continues

  to serve in that capacity.

          5.       On the Trustee’s motion, the Court substantively consolidated the Bankruptcy

  Cases into, In re Legendary Field Exhibitions, Case No. 19-50900 [Docket No. 150].

          6.       The Trustee proceeded to accumulate and dispose physical property of the Debtors

  and has been engaged in accumulating information important to administering the estate. It

  appears now that the Debtors’ remaining assets comprise preference actions and potential claims

  against investors, former directors, officers, insiders, members and patrons arising out of their

  actions and omissions in connection with the Debtors’ management, oversight, capital raising,

  lending and operations (the “Claims”). The Claims relate to conduct that occurred in Texas and



  1
   In re Legendary Field Exhibitions, LLC, Case No. 19-50900.
  In re Ebersol Sports Media Group, Inc., Case No. 19-50904.
  In re AAF Players, LLC, Case no. 19-50902.
  In re AAF Properties, LLC, Case No. 19-50903.
  In re LFE2, LLC, Case No. 19-50905.
  In re We are Realtime, LLC, Case No. 19-50906.


                                                       -2-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 3 of
                                        21


  elsewhere. If successful, the Claims may be covered by certain insurance policies the Debtors

  obtained prepetition, the proceeds of which are property of the estate. See In re OGA Charters,

  LLC, No.1740920, 2018 WL 4057525, *4-5 (5th Cir. Aug. 24, 2018).

                                 RCT’S PROPOSED RETENTION

         7.      Because the Claims involve the duties and obligations of directors, officers,

  interested investors with control positions and other corporate agents, counsel with significant

  experience investigating and litigating claims involving directors and officers, including in the

  context of a complex bankruptcy case, are well-suited for this engagement. In the Trustee’s

  judgment, retaining such qualified counsel to investigate the Claims and be in charge of litigation

  if a determination is made to pursue claims is warranted. In that regard, the Trustee proposes to

  employ RCT to investigate, analyze and pursue the Claims.

         8.      The Trustee seeks to engage RCT as special litigation counsel because of RCT’s

  knowledge and experience in investigating and pursuing the type of Claims involved here in

  complex bankruptcy cases, and because RCT is willing to undertake the representation on an

  alternative, contingent-fee basis.

         9.      The Trustee understands and is informed that RCT has substantial experience in

  complex bankruptcy litigation and litigation against officers, directors and insiders, including

  claims in which RCT obtained substantial settlements for the estate. See e.g., In re Isolux Corsan,

  L.L.C., No. 17-52777 (Bankr. W.D. Tex.); In re KLD Technologies, Inc., No. 16-10345 (Bankr.

  W.D. Tex.); In re Fresh & Easy, L,L.C., No. 15-1222) (Bankr. D. Del.); In re AWTR Liquidation,

  Inc., No. 13-775 (Bankr. C.D. Cal.); In re ZCO Liquidating Corp., No. 13-13126 (Bankr. D. Del.);

  In re Belle Foods, LLC, No. 13-81963 (Bankr. N.D. Ala.).

         10.     The RCT attorneys primarily responsible for representing the Trustee will be:




                                                 -3-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 4 of
                                        21


         R. Adam Swick                  Angela Somers                    Jordan L. Vimont
         Reid Collins & Tsai, LLP       Reid Collins & Tsai, LLP         Reid Collins & Tsai, LLP
         1301 S. Capital of Texas       810 Seventh Avenue               1301 S. Capital of Texas
         Hwy.                           Suite 410                        Hwy.
         Building C, Suite 300          New York, New York 10019         Building C, Suite 300
                                        212.344.5200 (Main)
         Austin, TX 78746               212.344.5208 (Direct)            Austin, TX 78746
         512.647.6100 (Main)            asomers@rctlegal.com             512.647.6100 (Main)
         512.647.6110 (Direct)                                           512.647.6127 (Direct)
         aswick@rctlegal.com                                             jvimont@rctlegal.com

         11.     The Trustee has determined that is appropriate and necessary to engage

  representation on an alternative contingent-fee basis which will reduce administration costs both

  by transferring the fee risk of any litigation result to RCT and by capping the amount the Trustee

  may be required to advance for litigation costs. Currently, considering the amount and volume of

  claims filed and the resources in the consolidated estate, it is unlikely that any meaningful

  distribution to creditors will be made. Currently, the estate does not contain sufficient value to

  make a meaningful distribution to creditors. The Trustee believes that obtaining representations

  on an alternative contingent-fee basis will conserve estate resources while retaining the services

  of attorneys well experienced in evaluating and pursuing the sort of Claims under circumstances

  this case presents.

         12.     Subject to the Court’s approval, the Trustee and RCT have entered into a Letter of

  Engagement in which RCT agrees to be compensated for services on a contingent-fee basis and to

  be responsible for certain necessary litigation costs above the cap that the Trustee has agreed to

  bear (for depositions, retention of experts and the like). A true and correct copy of the Letter of

  Engagement is attached to the Swick Declaration as Exhibit 1.




                                                 -4-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 5 of
                                        21


           13.      Under the Letter of Engagement and in consideration of the risks RCT is

  undertaking, the Trustee has agreed, subject to the Court’s approval, to pay RCT 35%2 of the

  “Recoveries” as defined in the Letter of Engagement.3 If there are no Recoveries, RCT will not

  receive any contingency-fee.

           14.      It is expected that pursuing the litigation will involve certain expenses, which may

  be substantial. Under the Letter Agreement, the Trustee agreed to conduct e-discovery and to set-

  aside and pay, subject to Court approval, up to $75,000 before a lawsuit is filed and up to an

  additional $250,000 if a lawsuit is filed (the “Set-Aside”) for the payment of necessary litigation

  expenses as defined in the Letter of Engagement. RCT may advance fees and expenses in

  appropriate instances within the Set-Aside amount and will be entitled to reimbursement of such

  amounts upon application to and approval by the Court. RCT will advance fees in excess of the

  Set-Aside and will only be reimbursed such excess amounts out of Recoveries.

           15.      RCT has agreed to submit fee applications to the Court periodically for earned fees

  and the reimbursement of necessary expenses consistent with the Letter of Engagement. RCT

  understands that such applications will be analyzed under 11 U.S.C. § 328(a).

           16.      RCT is qualified and willing to undertake its engagement in pursuing the estate’s

  Claims described in this Motion and to pursue them to judgment if necessary. The Trustee

  therefore, pursuant to 11 U.S.C. §§ 327-328 and Federal Rule of Bankruptcy Procedure 2014,

  seeks to employ and engage RCT.




  2
   RCT understands that the trustee’s general counsel, Barrett Daffin Frappier Turner & Engel, LLP, has agreed to
  provide substantial work as additional special counsel if a Claim is pursued for a contingent fee of 5% of recoveries.
  3
   The Letter of Engagement defines Recoveries to include the “fair value of all consideration received by the Debtor
  and its estate in connection with the any settlement, judgment, award, or other recovery related to the Claims.”


                                                           -5-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 6 of
                                        21


          17.     Other than as described in this motion and the attached Exhibit “A,” there is no

  proposed arrangement to compensate RCT. RCT has not received any payments from the Trustee

  to date. RCT has not agreed to share any compensation RCT may receive with any other party or

  person, except RCT’s partners, counsel and associates.

                      RCT’S CONNECTIONS AND LACK OF CONFLICTS

          18.     The Trustee is advised that RCT has investigated and continues to investigate and

  identify any connection with creditors or parties in interest, including former directors, officers,

  and insiders. To the best of the Trustee’s knowledge, other than as set forth in the Swick

  Declaration, none of RCT’s partners, counsel or associates hold any adverse interest or have any

  connection to the parties and parties in interest in this case.

          19.     Further, neither RCT nor any attorney at RCT: (a) holds a claim against the

  Debtors’ consolidated estate; (b) is a creditor, equity security holder, or an insiders of the Debtors;

  or (c) ever served as a director, officer, or employee of the Debtors.

          20.     While the results of RCT’s searches revealed no conflicts of interest regarding

  RCT’s anticipated representation, connections to parties in interest were revealed.             Those

  connections are specifically described in the Swick Declaration. Each of the connections is wholly

  unrelated to these Bankruptcy Cases. The Trustee and RCT do not believe that either a potential

  conflict exists with respect to RCT’s proposed representation in this case.

          21.     Accordingly, the Trustee believes RCT to be a “disinterested person” as defined in

  11 U.S.C. § 101(14).

          WHEREFORE, the Trustee requests that the Court approve this Application and authorize

  him to employ RCT as special litigation counsel for the estate as of February 5, 2020.




                                                    -6-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 7 of
                                        21


                                         Respectfully submitted,

                                         BARRETT DAFFIN FRAPPIER
                                         TURNER & ENGEL, LLP

                                         By: /s/ Brian S. Engel
                                            Steve Turner
                                            Texas Bar No. 20314700
                                            Brian S. Engel
                                            Texas Bar No. 00789279
                                            3809 Juniper Trace, Suite 205
                                            Austin, Texas 78738
                                            Phone: (512) 687-2500
                                            Fax: (512) 477-1112
                                            SteveT@bdfgroup.com
                                            Brianen@bdfgroup.com


                                         GENERAL COUNSEL FOR RANDOLPH N.
                                         OSHEROW, CHAPTER 7 TRUSTEE




                                        -7-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 8 of
                                        21


                                 CERTIFICATE OF SERVICE

         By my signature below, I hereby certify that on the 21st day of February 2020, a true and

  correct copy of the foregoing document was served via electronic means or by first class mail as

  listed on the Court’s ECF noticing system and by electronic mail to those persons filing a notice

  of appearance requesting notice and persons filing a proof of claim, all pursuant to the Court’s

  order for limited notice mailing entered on the Court’s docket as document no. 79.



                                                  /s/ Brian S. Engel
                                                  Brian S. Engel




                                                -8-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 9 of
                                        21


                                 Limited Mailing Matrix as of February 21, 2020

                Pursuant to Order Granting Trustee’s Motion to Limit Matrix (Docket No. 79)

                                     PERSONS FILING A PROOF OF CLAIM

   Joe Bosack                              Marriott International, Inc.          Nicolas Larios
   1661 Oak Road                           John C Josefsberg                     206 Cork Way
   Pottsville, PA 17901                    12740 HILLCREST RD #240               Davenport, FL 33897
                                           DALLAS, AZ 75230
   The Montag Group, LLC                   Pavilion Management Company           Steven Shafer
   14 Vanderventer Ave., Ste. 255          dba Hilton Phoenix                    1290 Rip-Jay Circle
   Port Washington, NY 11050               Mesa Hotel                            Canyon Lake, TX 78133
                                           1011 W Holmes Avenue
                                           Mesa, AZ 85210
   Steve Mariucci                          Silverman Group                       John R Richardson
   c/o Arnie Herz                          436 Orange Street                     13100 Hissen Ridge Ln
   14 Vanderventer Ave., Ste. 255          New Haven, CT 06511                   Clermont, FL 34715
   Port Washington, NY 11050
   Outdoor America Images, Inc. OAI        Renee Stout                           Ruth Palmer
   4545 W Hillsborough Ave                 2630 Fallbrook Dr.                    1827 Schley Ave.
   Tampa, FL 33614                         Oviedo, FL 32765                      San Antonio, TX 78210
   Arizona Department of Revenue           Embassy Suites by Hilton South        LEGENDARY FIELD
   2005 N Central Ave, Suite 100           Jordan                                EXHIBITIONS, LLC
   Phoenix, AZ 85004                       Salt Lake City                        15 Charles Place
                                           10333 South Jordan Gateway            Closter, NJ 07624
                                           South Jordan, UT 84095
   PRISMIC IO, Inc.                        LEGENDARY FIELD                       Alan J Snyder
   185 Alewife Brook Parkway, Suite        EXHIBITIONS, LLC                      3315 Falling Creek
   210                                     15 Charles Place                      San Antonio, TX 78259
   Cambridge, MA 02138                     Closter, NJ 07624
   SHOCK DOCTOR INC                        AAF-Arizona Hotshots                  Jennifer L Whitmore
   11488 SLATER AVENUE                     Park Place Printing, Inc.             6022 Spring Time
   Fountain Valley, CA 92708-5440          535 W Baseline Rd., Ste. 104          San Antonio, TX 78249
                                           Mesa, AZ 85210
   JDH Broadcasting LLC - Dan Hellie       DR. JILLS FOOT PADS INC               Angela Cates
   324 31st St.                            384 S MILITARY TRAIL                  27022 Foggy Meadows Street
   Manhattan Beach, CA 90266               DEERFIELD BEACH, FL 33442             San Antonio, TX 78260-1822
   Fresh Concepts, LLC                     CBT CREATIVE                          Manuel Ramirez
   49 Research Drive                       BROADCASTING                          22702 Sabine Summit
   Milford, CT 06460                       TECHNIQUES                            San Antonio, TX 78258-2401
                                           15 Charles Place
                                           Closter, NJ 07624
   Teamworks Innovations, Inc.             Security Industry Specialists, Inc.   Trey Bates
   122 E Parrish St                        Attn: Tom P. Seltz, Pres. & CFO       215 N Center
   Durham, NC 27701                        20 West Galer Street                  #310
                                           Seattle, WA 98119                     San Antonio, TX 78202-2756
   Safety Services, Inc. dba U.S. Safety   Foot Management, Inc.                 Carroll William
   Services                                7201 Friendship Rd.                   1285 Burgundy Ct
   5525 Blanco Rd. Suite 124               Pittsville, MD 21850                  Oviedo, FL 32766-6686
   San Antonio, TX 78216
   James Patrick Gleason                   VITAC Corporation                     Rhinehart, Danny
   1237 Union Club Drive                   8300 E Maplewood Ave Suite 310        11476 Willow
   Winter Garden, FL 34787-3077            Greenwood Village, CO 80111           Windermere, FL 34786
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 10
                                      of 21


  Cox Media - San Diego               Broadway Media, LLC dba KALL-   William Roberts
  c/o Szabo Associates Inc.           ESPN 700                        413 Four Seasons Ave
  3355 Lenox Road NE, Suite 945       50 West Broadway                Mascotte, FL 34753
  Atlanta GA 30326                    Suite 200
                                      Salt Lake City, UT 84101
  bluemedia, Inc.                     Rhino Arizona, LLC              Gary Hortenstine
  Gallagher& Kennedy c/o Joe          125 W Julie Dr                  1353 Old Virginia Ct.
  Cotterman                           Tempe, AZ 85283                 Marietta, GA 30067
  2575 E Camelback Road Suite 1100
  Phoenix, AZ 85016
  Marriott Hotel Services, Inc. dba   Stacie Johnson                  LEGENDARY FIELD
  Scottsdale Marri                    3039 Chavez Avenue              EXHIBITIONS, LLC
  John C Josefsberg                   Clermont, FL 34715              15 Charles Place
  12740 Hillcrest Road #240                                           Closter, NJ 07624
  Dallas, TX 75230
  Jennifer Monn                       Thomas A. Tarasewich            Patrick A Harrington
  3597 Gatlin Place Circle            3647 All American Blvd          P. O. Box 1019
  Orlando, FL 32812                   Orlando, FL 32810               Vidor, TX 77670-1019
  Major Promotions                    Lewis Consulting                Mcclure, Ed
  3517 Spring Valley Court            11317 Via Playa de Cortes       1610 C R 323
  Mountain Brook, AL 35223            San Diego, CA 92124             Jourdanton, TX 78026
  Anthony Hurst                       LEGENDARY FIELD                 Michael Hamilton
  4716 Valdina Way                    EXHIBITIONS, LLC                2349 N Atwood Cir
  San Diego, CA 92124-2433            15 Charles Place                Mesa, AZ 85207
                                      Closter, NJ 07624
  April Schulze                       Jones, Byron                    Eric Gelvin
  10627 Larch Grove Ct                113 Moseley Ave                 4354 E. Sandia St
  HELOTES, TX 78023                   Eatonville, FL 32751            PHOENIX, AZ 85044
  Donna Winfrey                       Datatix - SLC                   Salene Ali
  2980 Cordie Lee Lane                334 W Bugatti Drive             110 Sunnyland Dr
  Germantown, TN 38138-8184           Salt Lake City, UT 84115        San Antonio, TX 78228
  LEGENDARY FIELD                     Letty Baldit Estrada            Thomas Mason
  EXHIBITIONS, LLC                    535 W Olmos Dr                  7777 Glen America Drive
  15 Charles Place                    San Antonio, TX 78212           #349
  Closter, NJ 07624                                                   Dallas, TX 75225
  Willaim J Neuls                     Michael Reed                    Dale A. Wellman
  4910 Hershey Dr                     16165 Cayenne Ridge Rd          2692 Indigo Drive
  San Antonio, TX 78220               San Diego, CA 92127             El Cajon, CA 92019
  Fidelis Bookkeeping And Payroll     John M Tompkins                 Walter John Ellis dba Sports and
  Services                            4703 Camberley Ct               Broadcast Service
  812 N Pacific St                    San Diego, CA 92154             12101 E Mountain View Rd
  Unit C                                                              SCOTTSDALE, AZ 85259
  Oceanside, CA 92054
  Chris Muffoletto                    Aflanny Inc.                    Hyatt Regency Riverwalk San
  2781 Wassum Trail                   P.O. Box 233                    Antonio
  Chuluota,, FL 32766-8544            Rancho Santa Fe, CA 92067       123 Losoya
                                                                      San Antonio, TX 78205
  Denise DeLoach                      Morris, Colin                   Cain Broadcast Traffic, LLC
  13214 Vista del Mundo               152 NE 167 Street               c/o Ava Cain
  San Antonio, TX 78216               Suite 403                       8820 SW 123rd CT. Apt. L107
                                      Miami, FL 33162                 Miami, FL 33186
  Robert Zearfoss                     LEGENDARY FIELD                 Ray Sprayberry Dds Msd Pa
  2548 Rio Cordillera                 EXHIBITIONS, LLC                410 N School St
  Boerne, TX 78006                    15 Charles Place                Boerne, TX 78006
                                      Closter, NJ 07624
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 11
                                      of 21


  LEGENDARY FIELD                    Robert Callaway                Juleyna, LLC dba Exhibit Experts
  EXHIBITIONS, LLC                   12644 Brite Ranch              4012 East Broadway
  15 Charles Place                   San Antonio, TX 78245          Suite 307
  Closter, NJ 07624                                                 Phoenix, AZ 85040
  ohn Rountree                       Vaughn, Nia                    Annotti, Mark
  9188 Mudville Rd.                  405 Pleasant Hill Road         2170 FAIRMONT CIRCLE
  Millington, TN 38053               Lilburn, GA 30047              ORLANDO, FL 32837
  MILLINGTON, TN 38053
  Samantha Evans                     Stieg, Frank                   ohn C Maywald
  539 Parkmont Ct                    215 Salvador Square            39 Walnut Grove Rd
  San Antonio, TX 78258              Winter Park, FL 32789          Boerne, TX 78006
  Daniel K. Ward                     Marriott International, Inc.   Nationwide Referral Company,
  8431 Cheyenne Pass                 John C Josefsberg              Inc. dba Apartment &
  San Antonio, TX 78254              12740 HILLCREST RD #240        Relocation Center
                                     DALLAS, AZ 75230               11818 Wurzbach Rd.
                                                                    San Antonio, TX 78230
  Timothy Grant                      Johnson Group, Inc.            Roberto Coronado
  867 S. GRANT ST                    9 W Country Gables Drive       8034 Myrtle Glade
  LONGWOOD, FL 32750-5507            Phoenix, AZ 85023              Converse, TX 78109-3275
  LEGENDARY FIELD                    Teamworks Innovations, Inc.    Tastinger, Anthony
  EXHIBITIONS, LLC                   122 E Parrish St               14867 Hawksmoor Run Circle
  15 Charles Place                   Durham, NC 27701               Orlando, FL 32828
  Closter, NJ 07624
  Sneaky Big Studios, LLC            WILLIAM SHAPINS                Georgia State University dba GSU
  15750 N. Northsight Blvd.          13119 LAKESHORE GROVE DR       Panther Dining
  Scottsdale, AZ 85260               WINTER GARDEN, FL 34787        55 Gilmer Street Room 318
                                                                    Atlanta, GA 30303
  Paul M Halsey dba Admiral Video,   PCS Production Company, LP     Georgia State University Athletics
  LLC                                1551 Corporate Drive           /
  503 E. Erie St. Suite B            Suite 125                      Georgia State University Stadium
  Lancaster, NY 14086                Irving, TX 75038               755 Hank Aaron Dr.
                                                                    Atlanta, GA 30315
  David Capraro                      Ladds                          Residence Inn by Marriott Orlando
  3215 River Frio                    6881 Appling Farms Parkway     Downtown
  San Antonio, TX 78253              Memphis, TN 38133              680 N Orange Ave
                                                                    Orlando, FL 32801
  Scott Enos                         William Michael Murray         Royal Restrooms Mountain West,
  14718                              4019 Conway Place Circle       LLC
  Eagles Crossing Drive              Orlando, FL 32812              563 N Colorado St
  Orlando, FL 32837-6923                                            Salt Lake City, UT 84116
  Edward Lepp dba Leppdesign, LLC    LEGENDARY FIELD                Thomas Ward
  320 North Shadowwood Drive         EXHIBITIONS, LLC               612 Angelica Circle
  St. Augustine, FL 32086            15 Charles Place               CARY, NC 27518
                                     Closter, NJ 07624
  Stewart Ogier                      Chrystal Davis                 Steve Wolff
  9238 Brae Moss                     1017 Margot Ln                 2131 Palomar Airport Rd Ste 330
  San Antonio, TX 78249              Lake Wales, FL 33853           Carlsbad, CA 92011
  Donna Franklin                     Thomas S. Knuckey              F&F Productions
  6050 Brunswick Rd.                 310 W. Hornbeam Drive          14333 Myerlake Circle
  Lakeland, TN 38002                 Longwood, FL 32779             Clearwater, FL 33760
  Lindsay Skousen                    Rick and Tammy Colsell         EM Printing, LLC
  459 Virginia Drive                 3128 Guilitoy Ave              3081 Bartlett Corporate Dr.
  Winter Park, FL 32789              San Diego, CA 92117-2540       Bartlett, TN 38133
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 12
                                      of 21


  Flying V Group                     TOP Marketing USA                   John Evangelist
  2051 Placentia Ave.                c/o Jonathan Hodgins                2669 Eltinge Drive
  Costa Mesa, CA 92627               1332 Baur Blvd                      P.O. Box 2637
                                     St. Louis, MO 63132                 Alpine, CA 91903
  Green, Nicholas                    Signal Wiz - Technical Services     Atlanta Journal-Constitution
  18626 Creekside Pass               6822 Fisk Avenue                    c/o Szabo Associates Inc.
  San Antonio, TX 78259              San Diego, CA 92122-2437            3355 Lenox Road NE, Suite 945
                                                                         Atlanta GA 30326
  Charles E. Smith                   Matthies, Mason                     Christina Gage
  4233 Avocado Blvd                  PO Box 732                          13021 Shenandoah dr.
  LaMesa, Ca 91941                   Rancho Santa Fe, CA 92067           lakeside, CA 92040-3333
  Joy R Wilson                       CLIFF KEEN ATHLETIC                 Lopez, Jake
  15330 75 Ave N                     4480 VARSITY DR                     8922 Summer Trail
  Palm Beach Gardens, FL 33418       ANN ARBOR, MI 48106                 San Antonio, TX 78250
  John & Teresa Markey               LEGENDARY FIELD                     Brenda Sue Shavers
  5508 Redland Dr                    EXHIBITIONS, LLC                    574 Terry Street SE
  San Diego, CA 92115-2215           15 Charles Place                    Atlanta, GA 30312-2838
                                     Closter, NJ 07624
  LEGENDARY FIELD                    Big Fogg, Inc.                      CaliVenture Party Rentals
  EXHIBITIONS, LLC                   42095 Zero Dr. Unit A2              5562 Las Alturas Terrace
  15 Charles Place                   Temecula, CA 29590                  San Diego, CA 92114
  Closter, NJ 07624
  Decker, Shawn                      TNT GameTruck, LLC                  LEGENDARY FIELD
  17525 Silver Creek Ct              26788 Rhapsody Ct                   EXHIBITIONS, LLC
  Clermont, FL 34714                 menifee, CA 92584                   15 Charles Place
                                                                         Closter, NJ 07624
  A Bounce Above Party Rentals       Nicholas L McLain                   High Rise Audio
  13745 Lyall Place                  3753 E Fairfield Street             6783 S 2300 E
  Lakeside, CA 92040                 Mesa, AZ 85205                      Salt Lake City, UT 84121
  Campbell Clinic Orthopedics        Ford, Steve                         Kohlhausen, Susan
  1400 South Germantown Road         3275 Madison Ave                    5918 Tivoli Gardens Blvd
  Germantown, TN 38138               San Diego, CA 92116                 Orlando, FL 32829
  Prospect Productions LLC dba       IHEARTMEDIA +                       ICM Partners - Terrell Davis
  Barnicle                           ENTERTAINMENT, INC.                 10250 Constellation Blvd. 31st
  175 Varick St. 2nd floor           Herzlich & Blum, LLP                floor
  New York, NY 10014                 15760 Ventura Blvd.                 Los Angeles, CA 90067
                                     Suite 700
                                     Encino, CA 91436
  Jason Zone Fisher                  Florida Medical Distributors, LLC   Rheinbold, Jim
  128 South Kilkea Drive             123 Barrier Isle Drive              10437 La Morada Dr
  Los Angeles, CA 90048              Ormond beach, FL 32176              San Diego, CA 92124
  CenturyLink Communications, LLC    Down In Front Productions, LLC      Lori Ollier
  1025 El Dorado Blvd. (Legal-BKY)   1318 Alford Ave, Suite 201          31459 Sonoma Lane
  Broomfield, CO 80021               Hoover, AL 35226                    Temecula, CA 9259
  Jose Hernandez                     Contemporary Services               Aramark Sports and Entertainment
  1681 San Altos Place               Corporation - CSC                   Services, LLC
  Lemon Grove, CA 91945              17101 Superior St.                  c/o Duane Morris LLP - Attn:
                                     Northridge, CA 91325                Jarret P. Hitchings
                                                                         222 Delaware Avenue, Ste. 1600
                                                                         Wilmington, DE 19801
  San Antonio Express                Theodore J Cottrell                 Bruce D. Fikes
  c/o Zalina Tsarakova               4580 Regency Trace,SW               113 W Huff Ave
  4747 Southwest Frwy.               Atlanta, GA 30331                   San Antonio, TX 78214
  Houston, TX 77027
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 13
                                      of 21


  Carolyn J. Downey                 John Russell                     PCH TRIBUNE LLC DBA
  7450 Olivetas Avenue              3642 Terrace Place               NUMBER SIX LLC
  Apartment 40                      Carlsbad, CA 92010-6593          4770 S 5600 W
  La Jolla, CA 92037                                                 West Valley City, UT 84118
  Jim Wadley                        LEGENDARY FIELD                  AY Productions LLC
  786 West Solana Circle            EXHIBITIONS, LLC                 1334 Park View Avenue #250
  Solana Beach, CA 92075            15 Charles Place                 Manhattan Beach, CA 90266
                                    Closter, NJ 07624
  NBCUniversal Media, LLC           John F Goddard                   Lawrence (Larry) D. Park
  30 Rockerfeller Plaza (1221       1833 Wind Willow Rd              109 Oakwood Dr.
  Campus)                           Belle Isle, FL 32809             Cumming, GA 30040
  New York, NY 10112
  Engstrand, William                Kelly Ann MacDonald              WinCraft, Incorporated
  1505 South Siliverstone Ct.       1923 San Jose Ave                960 E Mark St
  Orange City, FL 32763             San Francisco, CA 92114          Winona, MN 55987
  Stallard, Diane                   Simplified Coach, Inc.           School of Health Corp.
  1503 South Silverstone Court      14051 Saratoga-Sunnyvale Rd.     6764 Eagle Way
  Orange City, FL 32763             Saratoga, CA 95070               Chicago, IL 60678-1067
  Five Marketing & Management LLC   Big Ticket Inc. (Rich Waltz)     Hines Ward Jr.
  925 B Street #603                 820 5th Ave. NW                  Knox Law Firm
  San Diego, CA 92101               Issaquah, WA 98027               120 West Tenth Street
                                                                     Erie, PA 16501
  Kenneth Watson                    Blake Beddingfield               Shaun O'Hara
  3503 Tree Crossing Parkway,       828 Woodburn Dr                  60 Soho Consulting, LLC
  Birmingham, AL 35244              Brentwood, TN 37027              c/o Aaron C. Smith
                                                                     Locke Lord LLP
                                                                     111 South Wacker Drive
                                                                     Chicago, IL 60606
  Nicole Varner                     Holiday Inn Riverwalk            Hubbard Radio Phoenix, LLC
  221 Crumley St. SW                217 N. St. Marys Street          1100 N 52nd St
  Atlanta, GA 30312                 San Antonio, TX 78205            Phoenix, AZ 85008
  CMAXIII Entertainment/ Charles    Cox Media - San Diego            Won Worldwide, LLC
  Sloan Jr.                         c/o Szabo Associates Inc.        c/o Nicholas Cutaia
  24245 Wilderness Oak Apt #3310    3355 Lenox Road NE, Suite 945    Goulston & Storrs PC
  San Antonio, TX 78258             Atlanta GA 30326                 885 Third Avenue
                                                                     New York, NY 10022
  BUCKS BAGS, INC.                  Blue Cross of California d/b/a   MGM RESORTS
  2401 W MAIN ST                    Anthem Blue Cross                INTERNATIONAL
  BOISE, ID 83702                   Anthem Blue Cross Life and       OPERATIONS, INC.
                                    Health Insura                    SAMUEL A. SCHWARTZ, ESQ.
                                    c/o Shipman & Goodwin LLP        100 N CITY PARKWAY, STE
                                    One Constitution Plaza           1600
                                    Hartford, CT 06103               LAS VEGAS, NV 89106
  Three Sisters Partnership         NEP Supershooters, LP            Deseret Digital Media INC
  c/o Russell W. Savory             c/o Paul Mazeski, Esq.           David Pearce
  BEARD & SAVORY , PLLC             301 Grant Street, 20th Floor     PO Box 45654
  119 South Main St., #500          Pittsburgh, PA 1521              Salt Lake City, UT 84145
  Memphis, TN 38103
  Weber, Jake                       3636 merrimac ave                Delta Dental of California
  1120 Ecology Loop                 san deigo, CA 92117              Phillip K. Wang, Esq.
  Eads, TN 38028                                                     RIMON, P.C.
                                                                     One Embarcadero Center, Suite
                                                                     400
                                                                     San Francisco, CA 94111
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 14
                                      of 21


  1715 Aaron Brenner Drive Suite 800   Creditor                             Sequoia One PEO, LLC
  1291 Tully Street                    Texas Comptroller of Public          1850 Gateway Dr.
  1715 Aaron Brenner Drive Suite 800   Accounts                             Suite 700
  Memphis, TN 38107                    c/o Office of the Attorney General   San Mateo, CA 94404
                                       Bankruptcy - Collections Division
                                       MC-008
                                       PO Box 12548
                                       Austin TX 78711-2548
  Tri-C Club Supply, Inc.              Texas Comptroller of Public          IGG Consulting, LLC
  32615 Park Lane                      Accounts                             8100 La Mesa Blvd
  Garden City, MI 48135-1528           c/o Office of the Attorney General   suite 105
                                       Bankruptcy - Collections Division    La Mesa, CA 91942
                                       MC-008                               La Mesa, CA 91942
                                       PO Box 12548
                                       Austin TX 78711-2548
  Embassy Suites San Antonio           John Larios                          Swirl Inc.
  Riverwalk Downtown                   8222 Manderly PL                     c/o Davis & Gilbert LLP
  125 East Houston St.                 Converse, TX 78109                   Attn: Massimo Giugliano
  San Antonio, TX 78205                                                     1740 Broadway
                                                                            New York, NY 10019
  nerdmatics                           Gray, Michael                        Jake Bennett
  8149 Santa Monica Blvd               9262 Dames Rocket Pl,                c/o Bryan and Cathy Bennett
  #404                                 Las Vegas, NV 89148                  4653 S Vivian Court
  West Hollywood, CA 90046                                                  Morrison, CO 80465-1851
  LEGENDARY FIELD                      Colton Schmidt and Reggie            Carey International, Inc.
  EXHIBITIONS, LLC                     Northup                              c/o Greenberg Traurig LLP, Attn:
  15 Charles Place                     c/o Jonathon Farahi, Esq.            Thomas McKee
  Closter, NJ 0762                     Abir Cohen Treyzon Salo LLP          1750 Tysons Boulevard, Suite
                                       16001 Ventura Blvd, Suite 200        1000
                                       Encino, California 91436             McLean, VA 22102
  Dundon Capital Partners, LLC         Lexington Hotel Conference           00 South Ashley Property Owner,
  c/o Russell W. Mills                 Center                               LLC
  Bell Nunnally & Martin LLP           Jacksonville Riverwalk               Locke Lord LLP
  2323 Ross Avenue, Suite 1900         1515 Prudential Drive                Attn: Brian A. Raynor
  Dallas, TX 75201                     Jacksonville, FL 32207               111 S Wacker Drive
                                                                            Chicago, IL 60606
  Thomas G. Dundon                     Law Enforcement Specialists Inc      Sodexo, Inc.
  c/o Russell W. Mills                 PO Box 11656                         9801 Washingtonian Blvd.
  Bell Nunnally & Martin LLP           Glendale, AZ 85318-1656              Gaithersburg, MD 20878
  2323 Ross Avenue, Suite 1900
  Dallas, TX 75201
  wilford coleman jr                   War Machine Inc dba                  Synergy Specialists Medical
  2121 Pioneer Pass                    TSHIRTGUN.COM                        Group, Inc.
  Seguin, TX 78155                     3429 Rutherford Rd Ext               4910 Directors Place
                                       Ste B                                Suite 350
                                       Taylors, SC 29687                    San Diego, CA 92121
  Rush Glick                           SAFC Management                      Landmark American Insurance
  1651 Vann Court                      One AT&T Parkway                     Company
  El Cajon, CA 92020-2236              San Antonio, TX 78219                c/o Tony L. Draper
  El Cajon, CA 92020-2236                                                   Walker Wilcox Matousek, LLP
                                                                            1001 McKinney, Suite 2000
                                                                            Houston, TX 77002
  Cortez Liquid Waste Services         Classic Traditions, Inc.             LEGENDARY FIELD
  19540 S US Highway 281               4 Baltusrol Ct.                      EXHIBITIONS, LLC
  San Antonio TX, 78221                Shoal Creek, AL 35242
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 15
                                      of 21


                                                                          15 Charles Place
                                                                          Closter, NJ 07624
  TRT Development Company-San          LEGENDARY FIELD                    Williams, Jack F.
  Antonio                              EXHIBITIONS, LLC                   1355 Christmas Lane NE
  c/o Wick Phillips Attn: Jason Rudd   15 Charles Place                   Atlanta, GA 30329 US
  3131 McKinney Ave., Suite 100        Closter, NJ 07624
  Dallas, TX 75204
  Marriott Hotel Services, Inc.        Lexington Hotel Conference         Xandr
  John C Josefsberg                    Center                             One AT&T Way
  12740 HILLCREST RD #240              Jacksonville Riverwalk             Room 3A104
  DALLAS, AZ 75230                     1515 Prudential Drive              ATTN: Karen Cavagnaro
                                       Jacksonville, FL 32207             Bedminster, NJ 07921
  Emily Morgan, LLC                    Architectural Surfaces & Design    1954 Productions, LLC
  705 East Houston Street              Inc.                               8447 Wilshire Boulevard, Ste 300
  San Antonio, Texas 78205             5526 West 13400 South              Beverly Hills, CA 90211
                                       Herriman, UT 84096
  UTAH MEDIA GROUP                     Thomas A. Veit                     Wehbe, Freddie
  4770 S 5600 W                        c/o Stephen A. Roberts             PO Box 140911
  WEST VALLEY CITY, UT 84118           Clark Hill Strasburger             Gainesville, FL 32614
                                       720 Brazos, Suite 700
                                       Austin, TX 78701
  IsoLynx, LLC                         Marriott Plaza San Antonio         Silicon Valley Bank
  Attn: Ed Evansen, CEO                555 S, Alamo                       Jennifer F. Wertz
  179 Ward Hill Avenue                 San Antonio, TX 78205              Jackson Walker LLP
  Haverhill, MA 01835                                                     100 Congress Avenue, Suite 1100
                                                                          Austin, TX 78701
  Mathis, Chaevis                      Marriott Memphis East              Larry Mac Duff
  1894 Janet Lane                      5795 Poplar Avenue                 % Kasey C. Nye Esq.,
  Decatur, GA 30035                    14185 Dallas Parkway, Suite 1150   WATERFALL, ECONOMIDIS,
                                       Memphis, TN 38119                  CALDWELL, HANSHAW & VI
                                                                          5210 E. Williams Circle, Suite 800
                                                                          Tucson, AZ 8571
  Stratos, Inc. DBA ServiceMaster by   Clear Gear                         Richard Muirbrook and all
  Stratos                              354 N Lewis Rd #149                similarly situated emplo
  Jason P. Hood                        Royersford, PA 19468               c/o Joshua W. Wolfshohl
  Davies Hood PLLC                                                        Porter Hedges LLP
  1910 Madison Ave., PMB 72                                               1000 Main Street, 36th Floor
  Memphis, TN 38104-2620                                                  Houston, TX 77002
  LEGENDARY FIELD                      Christopher Kuehn                  University of Utah (University
  EXHIBITIONS, LLC                     2516 Martha Ave,                   System of Utah)
  15 Charles Place                     Green Bay, WI 54301                451 1400 E
  Closter, NJ 07624                                                       Salt Lake City, UT 84112
  ALT Systems, Inc.                    eClinicalWorks LLC                 Padilla, Gustavo
  2777 Ontario Street                  2 Technology Drive                 804 Coldbrook Court
  Suite 210                            Westborough, MA 01581              Chula Vista, CA 91913
  Burbank, CA 9150
  Crew One Productions, Inc.           Colette McCue                      CenturyLink Communications,
  c/o Waller Lansden Dortch & Davis,   4360 Berry Oak Drive               LLC
  LLP                                  Apopka, FL 32712-5793              Attn: Legal-Bankruptcy
  Attn: Blake D. Roth, Esq.                                               fka Qwest Communications
  511 Union Street, Suite 2700                                            Company
  Nashville, TN 37219                                                     1025 El Dorado Blvd.
                                                                          Broomfield, CO 80021
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 16
                                      of 21


  ATLANTIC COAST                     NFL Enterprises LLC               Johnson, Michael and Melvia
  ORTHOPAEDIC MEDICAL                Lowenstein Sandler LLP            1238 Roman Point Dr.
  SUPPLIES, INC.                     Attn: Jeffrey Cohen               Norcross, GA 30093
  6510 Northpark Blvd                1251 Avenue of the Americas
  Charlotte, NC 28216-2367           New York, NY 10020
  Morgan, Lewis & Bockius            Control Dynamics Corporation      CT Corporation
  1701 Market Street                 960 Louis Drive                   28 Liberty St, 42nd Floor
  Philadelphia, PA 19103             Warminster, PA 18974              New York, NY 10005
  Chris Amaker                       HALO Branded Solutions, Inc.      CT Corporation
  2313 Lockhill Selma, suite 180     1500 Halo Way                     28 Liberty St, 42nd Floor
  SAN ANTONIO, TX 78230              Sterling, IL 61081                New York, NY 10005
  Diaz, Jana                         San Diego Sportservice, Inc.      Lien Solution
  13334 Stetson Trl                  dba Delaware North                28 Liberty St, 42nd Floor
  San Antonio, TX 78223              c/o James C. Thoman, Esq. -       New York, NY 10005
                                     Hodgson Russ
                                     140 Pearl Street, #100
                                     Buffalo, NY 14202
  Gutierrez, Doretta                 Prince Shonola                    Kenneth Lantz
  25002 Cooper Valley                1200 Holden Avenue                7306 Crownpiece Street
  San Antonio, TX 78255              Apt 102                           San Antonio, TX 78240
                                     Orlando, FL 32839
  leroy thompson                     SkyCam, LLC                       Kirven, Korren N.
  968 kings highway Apt P-15         J. Scott Rose                     918 Early Street,
  west deptford, NJ 08086            Jackson Walker LLP                Lynchburg, VA 24503
                                     112 E Pecan Street, Suite 2400
                                     San Antonio, TX 78205
  Belz Construction Services, LLC    LEGENDARY FIELD                   Control Dynamics Corp.
  Butler Snow                        EXHIBITIONS, LLC                  960 Louis Drive
  c/o Mike Less                      15 Charles Place                  Westminster, PA 18974
  6075 Poplar Ave., Suite 500        Closter, NJ 07624
  Memphis, TN 38119
  Accolade USA Inc.                  New Era Cap Co., Inc.             Push Button Films
  60 Industrial Parkway Ste. 397     Phillips Lytle LLP                5165 Galt Way
  Cheektowaga, NY 14227-2774         Attn: Angela Z. Miller, Esq.      San Diego, CA 92117
                                     One Canalside, 125 Main Street
                                     Buffalo, NY 14203
  UCF Athletics Association, Inc.    Cynthia Frelund - WME             LEGENDARY FIELD
  4465 Knights Victory Way,          Entertainment, LLC                EXHIBITIONS, LLC
  Orlando, FL 32816                  11 Madison Ave. 18th fl.          15 Charles Place
                                     New York, NY 10010                Closter, NJ 07624
  LMREC III CLO I REO I, Inc.        G&G Outfitters, Inc.              HENRY SCHEIN, Inc.
  % Stutzman, Bromberg, Esserman &   4901 Forbes Blvd                  135 Duryea Rd
  Plifka                             Attn.: Dan Brady                  Melville, NY 11747
  Attn: Heather J. Panko             Lanham, MD 2070
  2323 Bryan Street, Suite 2200
  Dallas, TX 75201
  Florida Department of Revenue      Memphis 310262 AAF                ADVANCE LOCAL MEDIA LLC
  Mark Hamilton                      Kathleen Hennessey Gannett Co.    DBA ALABAMA MEDIA
  P.O. Box 6668                      Inc.                              GROUP
  Tallahassee, FL 32314-6668         Law Dept, 7950 Jones Branch Dr.   ATTN CREDIT DEPT/KARINE
                                     McLean, VA 22107                  MARTIROSYAN
                                                                       ONE HARMON PLAZA, 9TH
                                                                       FLOOR
                                                                       SECAUCUS, NJ 07094
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 17
                                      of 21


  MNI Targeted Media                    Ohio Bureau of Workers'       Entercom Communications Inc.
  c/o Szabo Associates, Inc             Compensation                  335 New Commerce Blvd
  3355 Lenox Road NE, Suite 945         PO Box 15567                  Hanover Twp, PA 18706
  Atlanta, GA 30326                     Columbus, OH 43215-0567
  LEGENDARY FIELD                       Leah McDonald                 Debra Baum
  EXHIBITIONS, LLC                      233 W Mistletoe Ave           1509 E. Washington Ave., #12
  15 Charles Place                      SAN ANTONIO, TX 78212         El Cajon, CA 92019
  Closter, NJ 07624
  Street & Smiths Sports Group          First Insurance Funding
  c/o Szabo Associates, Inc             P.O Box 7000
  3355 Lenox Road NE, Suite 945         Carol Stream, IL 60197-7000
  Atlanta, GA 30326

             PERSONS FILING A NOTICE OF APPEARANCE AND REQUESTING NOTICE

  Three Sisters Partnership
  c/o Russell W. Savory
  Beard & Savory, PLLC
  119 South Main Street
  Suite 500
  Memphis, Tennessee 38103
  Arizona Board of Regents, a body
  corporate
  for and on behalf of Arizona State
  University
  c/o Robert M. Charles, Jr.
  Lewis Roca Rothgerber Christie
  LLP
  One South Church Avenue, Suite
  2000
  Tucson, AZ 85701-1611
  Security Industry Specialists
  c/o Wayne R. Tery. Esq.- File No:
  3991-20190386
  IIEMAR, ROUSSO & HEALD,
  LLP
  I5910 Ventura Boulevatd, l2th Floor
  Encino- Califonra 91436-282
  CBS TV Networks, Inc.
  c/o WEIL, GOTSHAL & MANGES
  LLP
  Alfredo R. Pérez
  700 Louisiana Street, Suite 1700
  Houston, Texas 77002
  CBS TV Networks, Inc.
  c/o WEIL, GOTSHAL & MANGES
  LLP
  Yehudah L. Buchweitz and Garrett
  A. Fail
  767 Fifth Avenue New York, New
  York 10153
  LMREC III CLO I REO I, INC.
  c/o Heather J. Panko Stutzman
  Bromberg, Esserman & Plifka, A
  Professional Corporation
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 18
                                      of 21


  2323 Bryan Street
  Suite 2200 Dallas, Texas 75201
  IsoLynx, LLC
  c/o Lathrop Gage, LLP
  Attn. Raymond J. Urbanik
  2101 Cedar Springs Road,
  Suite 1400 Dallas, TX 75201
  IsoLynx, LLC
  c/o Lathrop Gage, LLP
  Attn. Wendi Alper-Pressman
  7701 Forsyth Blvd., Suite 500
  St. Louis, MO 63105
  Kristen A. Miller Reinsch
  TRT Holdings, Inc.
  4001 Maple Avenue Suite 600
  Dallas, Texas 75219
  Cynthia Freuhand
  c/o Aaron C. Smith
  LOCKE LORD LLP
  111 South Wacker Drive
  Chicago, IL 60606
  Cynthia Freuhand
  c/o Stephen J. Humeniuk
  LOCKE LORD LLP
  600 Congress Ave., Suite 2200
  Austin, TX 78701
  Zachary Hospitality, LLC
  c/o Roderick J. Regan
  11118 Wurzbach, #101
  San Antonio, TX 78230
  Alpha Entertainment, LLC
  c/o Artoush Varshosaz
  K&L Gates LLP
  1717 Main Street, Suite 2800
  Dallas, Texas 75201
  Dundon Capital Partners, LLC and
  Thomas G. Dundon
  c/o Russell W. Mills
  Bell Nunnally & Martin LLP
  2323 Ross Avenue, Suite 1900
  Dallas, Texas 7520
  Pavillion Management Company
  c/o Jonathan L. Howell
  Glast, Phillips & Murray, P.C.
  14801 Quorum Drive, Ste. 500
  Dallas, Texas 75254
  Blue Cross of California d/b/a
  Anthem Blue Cross
  c/o Eric S. Goldstein, Esq.
  Shipman & Goodwin LLP
  One Constitution Plaza
  Hartford, CT 06103-191
  Courtney J. Hull Assistant Attorney
  General bk-
  c/o Sherri K. Simpson, Paralegal
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 19
                                      of 21


  Attorney General's Office
  Bankruptcy & Collections Division
  P.O. Box 12548
  Austin, TX 78711-2548
  ShaunO’Hara and 60 Soho
  Consulting, LLC
  c/o Aaron C. Smith
  LOCKE LORD LLP
  111 South Wacker Drive Chicago,
  IL 60606
  ShaunO’Hara and 60 Soho
  Consulting, LLC
  c/o Stephen J. Humeniuk LOCKE
  LORD LLP
  600 Congress Ave.
  Suite 2200
  Austin, TX 7870
  Reggie Northrup and Colton
  Schmidt
  c/o Joshua L. Hedrick
  Katharine Battaia Clark
  Britton D. McClung
  Hedrick Kring, PLLC
  1700 Pacific Avenue, Suite 4650
  Dallas, Texas 75201
  Landmark American Insurance
  Company
  c/o Tony L. Draper
  WALKER WILCOX MATOUSEK,
  LLP
  1001 McKinney
  Suite 2000
  Houston, Texas 77002
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 20
                                      of 21


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 IN RE                                             §     CHAPTER 7
                                                   §
 LEGENDARY FIELD EXHIBITIONS,                      §     CASE NO. 19-50900-CAG
 LLC.                                              §
                                                   §
 AAF PLAYERS, LLC;                                 §     CASE NO. 19-50902-CAG
                                                   §
 AAF PROPERTIES, LLC;                              §     CASE NO. 19-50903-CAG
                                                   §
 EBERSOL SPORTS MEDIA GROUP,                       §     CASE NO. 19-50904-CAG
 INC.;                                             §
                                                   §
 LFE 2, LLC;                                       §     CASE NO. 19-50905-CAG
                                                   §
 WE ARE REALTIME, LLC                              §     CASE NO. 19-50906-CAG
                                                   §
                                                         (SUBSTANTIVE CONSOLIDATION
         DEBTORS
                                                         UNDER CASE NO. 19-50900-CAG)

                 DISCLOSURE OF COMPENSATION UNDER 11 U.S.C. § 329
                          AND BANKRUPTCY RULE 2016(b)

         I certify that Reid, Collins & Tsai LLP (“the Firm”), subject to the Court’s approval of the

 Trustee’s Application To Employ Reid, Collins & Tsai LLP as Special Litigation Counsel for the

 Estate (the “Application”), is the special litigation counsel for the estate in the above-named case

 and that the compensation paid or agreed to be paid to the Firm for services rendered, or to be

 rendered, on behalf of the estate in or in connection with a case under Title 11 of the United States

 Code, such payment or agreement having been made after one year before the date of the filing of

 the petition, is as follows:

         As set forth in the Application and the Letter of Engagement attached thereto as Exhibit

 “A.”




                                                 -9-
19-50900-cag Doc#259 Filed 02/21/20 Entered 02/21/20 12:21:30 Main Document Pg 21
                                      of 21


        No retainer, compensation or other payment has been received by the Firm thus far in

 connection with its employment by the trustee in this case.

        All fees and expenses to be paid to the Firm are subject to prior approval by the Court after

 notice as required by law.

        The Firm has not agreed to share this compensation with any other person or firm.

 Dated: February 20, 2020.

                                                         /s/ R. Adam Swick
                                                         R. Adam Swick, Partner




                                                - 10 -
